elliemaelogoa36.jpg [elliemaelogoa36.jpg]




January 10, 2018
Carina Cortez


Dear Carina:
Ellie Mae, Inc. (the “Company”) is pleased to offer you employment on the
following terms:
1.Position. Your title will be Executive Vice President, Human Resources,
reporting to Jonathan Corr, Chief Executive Officer. You will be responsible for
leading the human resources organization, continue to develop and implement
comprehensive talent strategies and programs for the company.


2.No Conflicting Obligations; Compliance with Company Policies, Laws and
Regulations. By signing this letter, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company or that would conflict with the Company’s
interests. In the course of your employment with Company, you will be subject to
and required to comply with all company policies, and applicable laws and
regulations.


3.Cash Compensation. The Company will pay you a starting salary of $325,000 per
year.


4.Equity Award. We will make a recommendation to the Board of Directors to issue
equity awards to you with an initial grant date fair value of $1,200,000. The
equity awards will consist of restricted stock units (RSUs) equal to $800,000 as
well as Performance Share Units (“PSUs”) equal to $400,000, each of which will
vest on an annual basis over four years. Depending on achievement against
corporate performance objectives set forth in the Senior Executive Performance
Share Plan, the PSUs will vest into restricted stock units of the company equal
to between 0% and 200% of the PSU grant value. The Board of Directors meets on a
quarterly basis to approve new hire grants, the next Board meeting will take
place in February 20th, 2018.


In addition to the initial equity award, you will be eligible for annual refresh
equity grants at the EVP of HR target level, which is currently $800,000, one
half of which will be PSUs and one half of which will be RSUs.
5.Bonus Program: You will be eligible for an Annual Cash Bonus Program with a
target incentive bonus of 50% of your annual base salary. The payout for 2018
typically occurs in March of the following year. Depending on company and
individual performance, the payout can be from 0 to 200% of eligibility.


6.Employee Benefits. As a regular employee of the Company, you will be given the
opportunity to participate in all Company-sponsored benefits for which you meet
the eligibility criteria. In addition, you will be entitled to Flexible Time Off
(FTO) in accordance with the Company’s FTO policy. Please note that the Company
reserves the right in its sole discretion to modify or discontinue employee
benefits or change benefit eligibility criteria. Ellie Mae will also





--------------------------------------------------------------------------------

elliemaelogoa36.jpg [elliemaelogoa36.jpg]


provide you with a one million dollar executive term life insurance policy
subject to insurance carrier approval.


7.Confidential Information and Inventions Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Confidential Information and Inventions
Assignment Agreement, a copy of which is attached hereto as Exhibit A.


8.Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term of your employment. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Chief Executive Officer of the Company.


9.Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
recruiting, preparing to hire or hiring any employees or consultants of the
Company.


10.Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.


11.Arbitration. Pursuant to the Federal Arbitration Act, you and the Company
agree to submit to binding arbitration before a neutral arbitrator any and all
claims or disputes arising out of this letter agreement and any and all claims
arising from or relating to your employment with the Company or your separation
from employment, including (but not limited to) claims against any current or
former employee, director or agent of the Company, claims of wrongful
termination, retaliation, discrimination, harassment, breach of contract, breach
of the covenant of good faith and fair dealing, defamation, invasion of privacy,
fraud, misrepresentation, constructive discharge or failure to provide a leave
of absence, claims regarding commissions, stock options or bonuses, infliction
of emotional distress, misappropriation of trade secrets, or unfair business
practices.


The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA Rules”); provided, however that the arbitrator must allow
reasonable discovery comparable to that available in a judicial action as the
arbitrator in his or her discretion deems necessary for you and the Company to
vindicate your respective claims or defenses. Copies of





--------------------------------------------------------------------------------

elliemaelogoa36.jpg [elliemaelogoa36.jpg]


the current AAA Rules may be obtained from the American Arbitration
Association’s website, http:\www\adr.org. The arbitration will take place in San
Francisco, CA, unless otherwise agreed by the parties or ordered by the
arbitrator.
The Company will bear the cost of the arbitrator’s fee and any other type of
expense or cost that you would not be required to bear if you were to bring the
dispute or claim in court. Both the Company and you will be responsible for your
own attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.
This arbitration provision does not apply to the following: (a) workers’
compensation or unemployment insurance claims, (b) the rights of California
employees to seek a Berman hearing of wage claims before the California Division
of Labor Standards of Enforcement; provided, however, that any appeal from an
award entered following a Berman hearing shall be brought in arbitration; and
(c) any claims that you cannot be required, as a matter of law, to arbitrate.
If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision only to the minimum extent
necessary to render this arbitration provision legal and enforceable.
12.Choice of Law and Forum. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflicts of laws. Please indicate your agreement with these terns
and accept this offer by signing and dating the enclosed offer letter and the
Confidential Information and Inventions Assignment Agreement and returning them
to me. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.


We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating the
enclosed offer letter and the Confidential Information and Inventions Assignment
Agreement and returning them to me. This offer, if not accepted, will expire at
the close of business on January 18, 2018. We anticipate your start date on or
before February 13th, 2018.
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Furthermore, this offer is being made contingent upon satisfactory
completion of a background check subject to your permission for the Company to
procure consumer reports about you (including, but not limited to, information
from the motor vehicle department, credit, criminal, prior employment and
education records). We look forward to discussing a potential starting timeline.
If you have any questions, please call me at 925-227-3750.















--------------------------------------------------------------------------------

elliemaelogoa36.jpg [elliemaelogoa36.jpg]


Very truly yours,
ELLIE MAE, INC.






/s/ Mark Klopfer
Mark Klopfer
Senior Director, Talent Acquisition
/s/ Carina Cortez     
Carina Cortez
1/16/2018     
Date
 





